The abrogation of an adoption pursuant to section 116 of the Domestic Relations Law (now § 118) requires the consent of all interested parties. However, the Surrogate is not obliged to decree an abrogation merely because all the interested parties join in seeking such relief. The section also requires that the Surrogate be satisfied that the “ abrogation of the adoption * * * will be for the best interests of the foster child”. Looking to the facts of this case we conclude that the best interests of the child will be served by such abrogation and that, in the proper exercise of the Surrogate’s discretion, the petition should have been granted. Concur — Botein, P. J., Breitel, Rabin, Valente and McNally, JJ.